Citation Nr: 0331299	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-20 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for right shoulder disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle disability.

4.  Entitlement to a compensable initial evaluation for left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1995 to 
April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


REMAND

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the appellant's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the claims folder reveals that the veteran has not 
been provided the required notice pertaining to the claims 
currently on appeal.  In this regard, the Board notes that 
although the RO sent a March 2002 letter pertaining to the 
VCAA, that letter pertained to other claims.  The letter does 
not indicate the specific evidence necessary to substantiate 
the claims currently before the Board.

With regard to the veteran's claim for a higher initial 
rating for GERD, the Board notes that an upper 
gastrointestinal series was ordered by the October 2001 
examiner.  On review of the record, it is unclear whether 
such testing was carried out.  Therefore, the Board finds 
that additional records of VA treatment should be sought and 
associated with the claims folder.

The Board also  notes that a May 1999 VA orthopedic 
examination did not include a review of the veteran's service 
medical records.  At that examination, the veteran reported 
that he had undergone magnetic resonance imaging (MRI) of his 
left knee.  The examiner indicated that it was difficult to 
provide a specific diagnosis without the MRI  report.  An 
October 2001 VA orthopedic examination did not include an 
examination of the veteran's left knee.  Consequently, the 
Board has concluded that the record is not fully developed 
for adjudication purposes and that an additional examination 
of the veteran's service-connected left knee disability is in 
order.

This case is therefore REMANDED to the RO for the following 
actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

In any event, the RO should obtain all 
current treatment records, to include 
reports of any gastrointestinal testing, 
from the VA facilities previously 
identified by the veteran.

3.  Upon completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by a 
physician with the appropriate expertise 
to determine the nature and extent of the 
veteran's left knee disability.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee disability.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the 
veteran's left knee.  The examiner should 
also determine if the knee locks and if 
so the frequency of the locking.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If development is 
indicated by any additional evidence or 
information received as a result of this 
remand, such development, to include 
additional VA examination of the veteran, 
should be carried out.

5.  Then, the RO should readjudicate the 
issues on appeal.  The RO should consider 
all potentially applicable diagnostic 
criteria.  The RO should also give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is otherwise notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




